—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered May 1, 1990, convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s conduct deprived him of a fair trial is without merit. The prosecutor’s comments during summation challenged by the defendant on appeal were a fair response to the defense counsel’s summation (see, People v Ashwal, 39 NY2d 105; People v Shaw, 150 AD2d 626).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641), and we decline to reach them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Lawrence, Santucci and Joy, JJ., concur.